Order filed May 18, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00428-CV

                                   ANTHONY M. WOOD, Appellant

                                                     V.

            PYRAMID COMMUNITY DEVELOPMENT CORPORATION, Appellee


                               On Appeal from the 333rd District Court
                                        Harris County, Texas
                                  Trial Court Cause No. 2009-60612


                                               ORDER

       The clerk’s record was filed July 12, 2011 . Our review has determined that a relevant item has
been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
Defendant’s Response to Plaintiff’s Motion for Summary Judgment and Motion for Summary
Judgment filed August 1, 2010.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or before
May 25, 2012, containing Defendant’s Response to Plaintiff’s Motion for Summary Judgment and
Motion for Summary Judgment filed August 1, 2010.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.



                                               PER CURIAM